                 IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


RICARDO VARGAS                                                         PLAINTIFF


vs.                                 No. 5:21-cv-154


JOSE MARTINEZ                                                         DEFENDANT


                               ORIGINAL COMPLAINT


      COMES NOW Plaintiff Ricardo Vargas (“Plaintiff”), by and through his

attorneys Merideth Q. McEntire and Josh Sanford of the Sanford Law Firm,

PLLC, and for his Original Complaint (“Complaint”) against Jose Martinez

(“Defendant”), he does hereby state and allege as follows:

                     I.        PRELIMINARY STATEMENTS

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), and applicable administrative rules and

regulations for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees as a result

of Defendant’s failure to pay Plaintiff proper wages for all hours that Plaintiff

worked.

      2.     Plaintiff also brings this action under the Families First Coronavirus

Response Act, Division E—Emergency Paid Sick Leave Act, 29 U.S.C. § 2601,

et seq. (“FFCRA”), for declaratory judgment, monetary damages, and a

reasonable attorney’s fee and costs as a result of Defendants’ failure to pay


                                        Page 1 of 10
                              Ricardo Vargas v. Jose Martinez
                          U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                     Original Complaint
Plaintiff sick leave as required under the FFCRA, and as a result of Defendant’s

unlawful retaliation under the FFCRA.

                       II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     Defendant conducts business within the State of Texas.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendant,

and Defendant therefore “resides” in Texas.

       6.     Plaintiff was employed by Defendant at its facilities located in

Helotes.

       7.     The acts alleged in this Complaint had their principal effect within

the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                III.    THE PARTIES

       8.     Plaintiff is an individual and a resident of Bexar County.

       9.     Defendant is an individual and a resident of Texas.

       10.    Defendant does business as Alamo Extreme AC & Heating, LLC.

       11.    Alamo Extreme AC & Heating, LLC, was registered with the Texas

Secretary of State, but has since forfeited existence.

       12.    Defendant maintains a website at https://www.alamoxtreme.com/.




                                       Page 2 of 10
                             Ricardo Vargas v. Jose Martinez
                         U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                    Original Complaint
                            IV.    FACTUAL ALLEGATIONS

       13.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       14.     Defendant’s primary business is installing and repairing HVAC

systems.

       15.     Defendant has at least two employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce, such as tools and equipment.

       16.     Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       17.     Plaintiff used instrumentalities of interstate commerce such as the

telephone and the internet in performing his duties, as well as to communicate

with Defendant regarding his job duties and work schedule.

       18.     At all relevant times herein, Defendant was an “employer” of

Plaintiff within the meaning of the FLSA.

       19.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       20.     At all relevant times herein, Defendant directly hired Plaintiff to work

at its jobsites, paid him wages and benefits, controlled his work schedules,

duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding his employment.

                                          Page 3 of 10
                                Ricardo Vargas v. Jose Martinez
                            U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                       Original Complaint
        21.   Plaintiff was employed by Defendant from May of 2019 until

September of 2020 as a service technician.

        22.   Until August of 2020, Defendant classified Plaintiff as a salaried

employee, exempt from the overtime requirements of the FLSA.

        23.   In August of 2020, Defendant began paying Plaintiff an hourly rate.

        24.   As a service technician, Plaintiff was primarily responsible for

inspecting residential AC systems, providing Defendant’s customers with

estimates for repairs, and performing repairs and maintenance on AC systems.

        25.   Plaintiff did not hire or fire any other employee.

        26.   Plaintiff was not asked to provide input as to which employees

should be hired or fired.

        27.   Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

        28.   Plaintiff’s primary duties were repetitive, rote or mechanical tasks

which were subject to close review and management.

        29.   Plaintiff sought input from his supervisors in lieu of making

significant decisions on his own.

        30.   Plaintiff was a classic “blue collar worker” within the meaning of the

FLSA.

        31.   Plaintiff regularly worked over forty hours each week during most

months.




                                          Page 4 of 10
                                Ricardo Vargas v. Jose Martinez
                            U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                       Original Complaint
       32.    Plaintiff estimates he generally worked between 45 and 50 hours

per week, except during the winter months, when he generally worked between

30 and 35 hours per week.

       33.    Plaintiff was not paid overtime wages for hours worked over forty

per week.

       34.    At all relevant times herein, Defendant has deprived Plaintiff of

overtime compensation for all of the hours worked over forty per week.

       35.    Defendant texted Plaintiff his work schedule for the day each

morning.

       36.    Plaintiff checked in with Defendant upon completing each job

throughout the day.

       37.    Defendant knew or should have known that Plaintiff was working

over forty hours in most weeks.

       38.    Defendant knew or showed reckless disregard for whether his

actions violated the FLSA.

       39.    In August of 2020, one of Plaintiff’s coworkers with whom Plaintiff

worked closely tested positive for COVID-19.

       40.    Plaintiff took a COVID-19 test which came back with negative

results, but Plaintiff’s doctor instructed him to quarantine for two weeks

regardless. Plaintiff immediately notified Defendant of the doctor’s instructions to

quarantine.

       41.    Defendant approved Plaintiff’s time off but refused to pay Plaintiff

sick leave.

                                      Page 5 of 10
                            Ricardo Vargas v. Jose Martinez
                        U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                   Original Complaint
       42.    Plaintiff took leave from August 12 until August 24.

       43.    Plaintiff returned to work on August 25.

       44.    Upon Plaintiff’s return to work, Defendant informed Plaintiff that he

had hired someone to replace Plaintiff, and that the only position he had

available for Plaintiff was a part-time position at less pay.

       45.    Plaintiff worked in this part-time position until September 3, when

Defendant terminated Plaintiff’s employment.

       46.    Defendant failed to pay Plaintiff sick leave in violation of the

FFCRA.

       47.    Defendant unlawfully disciplined, discharged and discriminated

against Plaintiff because he took leave in accordance with the FFCRA.

         V.     FIRST CAUSE OF ACTION—VIOLATION OF THE FLSA

       46.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       47.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       48.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       49.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       50.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40

                                       Page 6 of 10
                             Ricardo Vargas v. Jose Martinez
                         U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                    Original Complaint
each week and to pay 1.5x regular wages for all hours worked over 40 each

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.

           51.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           52.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of 1.5x his regular rate of

pay for all hours worked over 40 each week.

           53.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           54.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

       VI.       SECOND CAUSE OF ACTION—VIOLATION OF THE FFCRA

           55.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully set forth herein.

           56.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FFCRA, 29 U.S.C. § 5101, et seq.

           57.   At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the FFCRA, 29 U.S.C. § 5110(2).

           58.   At all relevant times, Plaintiff was an “employee” within the meaning

of the FFCRA, 29 U.S.C. § 5110(1).

                                         Page 7 of 10
                               Ricardo Vargas v. Jose Martinez
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                      Original Complaint
       59.    Section 5102 requires employers to pay employees paid sick leave

for up to eighty hours if “the employee has been advised by a health care

provider to self-quarantine due to concerns related to COVID-19.”

       60.    Despite Plaintiff’s entitlement to paid sick leave under the FFCRA,

Defendant failed to pay Plaintiff sick leave while he self-quarantined.

       61.    Section 5104 of the FFCRA prohibits employers from discharging,

disciplining or discriminating against an employee who takes leave in accordance

with the FFCRA.

       62.    Defendant disciplined or discriminated against Plaintiff because he

took leave in accordance with the FFCRA.

       63.    Defendant terminated Plaintiff’s employment because he took leave

in accordance with the FFCRA.

       64.    Defendant knew or should have known that his practices violated

the FFCRA.

       65.    Defendant’s conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       66.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for, and Plaintiff seeks, reinstatement, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorney’s fees

as provided by the FFCRA.

                           VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Ricardo Vargas respectfully

prays as follows:

                                        Page 8 of 10
                              Ricardo Vargas v. Jose Martinez
                          U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                     Original Complaint
       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA and its related regulations;

       C.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and its related regulations;

       D.     Judgment for liquidated damages pursuant to the FLSA and its

related regulations;

       E.     Judgment for damages suffered by Plaintiff for all unpaid wages

under the FFCRA and its related regulations;

       F.     Judgment for liquidated damages pursuant to the FFCRA and its

related regulations;

       G.     Reinstatement pursuant to the FFCRA and its related regulations;

       H.     An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorney’s fee and all costs connected with this action; and

       I.     Such other and further relief as this Court may deem just and

proper.




                                      Page 9 of 10
                            Ricardo Vargas v. Jose Martinez
                        U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
                                   Original Complaint
                    Respectfully submitted,

                    PLAINTIFF RICARDO VARGAS

                    SANFORD LAW FIRM, PLLC
                    Kirkpatrick Plaza
                    10800 Financial Centre Parkway, Suite 510
                    Little Rock, Arkansas 72211
                    Telephone: (501) 221-0088
                    Facsimile: (888) 787-2040

                    /s/ Merideth Q. McEntire
                    Merideth Q. McEntire
                    Tex. Bar No. 24105123
                    merideth@sanfordlawfirm.com

                    /s/ Josh Sanford
                    Josh Sanford
                    Tex. Bar No. 24077858
                    josh@sanfordlawfirm.com




             Page 10 of 10
    Ricardo Vargas v. Jose Martinez
U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-154
           Original Complaint
